Title: To Benjamin Franklin from the Comte de Conway, 23 July 1778
From: Conway, ——, comte de
To: Franklin, Benjamin


Sir
Paris rue vendome au marais ce 23 Juillet 1778
Your excelency will find here the weight and prices of the two pieces of brass Canon I had the honour to Speak to you off which are to be Seen at Chevalier Darcy’s in your neighbourhood at fauw bourg du Roulle. I could wish as they are of the best kind and have been proved before his late Majesty that they may shute [suit] your need. As to the price I shall come into any measures you think proper.
I shall be much obliged to your excelency if youde let me know if you had any late news from america and when any Ship parts for that continent.

My daughter begs her kind Compliments to you your family and mr. adams and is as youle easily imagin impatient to know if there be any late acount from her husband. The favour of your answer Sir by my Servant bearer hereof will greatly oblige Sir your excelencys most humble and most obedient Servant
Conway
 
Endorsed: Conway Offering Cannon
Notation: 24. Juillet 1778.
